United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1611
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Timothy O’Laughlin

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                      for the Western District of Missouri
                                ____________

                          Submitted: February 15, 2022
                             Filed: April 14, 2022
                                ____________

Before COLLOTON, GRASZ, and KOBES, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

       Timothy O’Laughlin filed several pro se motions seeking release from his
civil commitment. The magistrate judge denied the motions, and without first
objecting to the district judge, O’Laughlin appealed to this court. We dismiss his
appeal for lack of jurisdiction.
                                  I. Background

      O’Laughlin was found incompetent to stand trial for criminal charges against
him. See 18 U.S.C. § 4241(d). The government then filed a petition to determine
his mental condition under 18 U.S.C. § 4246. The district court referred the case to
a magistrate judge for processing and handling under 28 U.S.C. § 636(b)(1), (3) and
Western District of Missouri Local Rule 72.1. After a psychological evaluation and
an evidentiary hearing, the magistrate judge recommended O’Laughlin be civilly
committed. The district court adopted the recommendation and committed
O’Laughlin to the custody and care of the Attorney General under 18 U.S.C.
§ 4246(d). We affirmed the district court’s order, finding sufficient evidence to
support O’Laughlin’s civil commitment. United States v. O’Laughlin, 695 F. App’x
172, 172 (8th Cir. 2017).

       O’Laughlin then filed two pro se motions to petition for release, which are not
at issue here. The district court adopted the magistrate judge’s recommendation to
deny these motions, holding that only O’Laughlin’s counsel or legal guardian can
move for release under 18 U.S.C. § 4247(h). O’Laughlin appealed, arguing his
inability to file a motion for release pro se violated both his Sixth Amendment and
statutory right to self-representation. We again affirmed the district court. United
States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019), cert. denied, 140 S. Ct.
2535 (2020).

       This brings us to the present matter. O’Laughlin filed seventeen additional
pro se motions seeking either release, a competency evaluation, or an order
compelling his counsel to file a § 4247(h) motion for a hearing to determine
discharge. The magistrate judge entered an order (rather than a recommendation)
denying all of these motions on grounds that O’Laughlin could not bring § 4247(h)
motions pro se. O’Laughlin appealed the magistrate judge’s order directly to this
court. This time, O’Laughlin argues his inability to seek release pro se deprives him
of due process under the Fifth Amendment.


                                         -2-
                                     II. Analysis

      Before this court can reach the merits of O’Laughlin’s appeal, we must
address whether we have jurisdiction over O’Laughlin’s direct appeal from a
magistrate judge’s order. We must consider our own jurisdiction “even if the parties
concede the issue,” Thomas v. United Steelworkers Loc. 1938, 743 F.3d 1134, 1139
(8th Cir. 2014) (quoting Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991)), as
they do here.

       The parties argue the magistrate judge’s order was a “final order” authorized
by the district court’s order of reference and Western District of Missouri Local Rule
72.1(c). We have jurisdiction over “final decisions of the district courts of the
United States[.]” 28 U.S.C. § 1291 (emphasis added). Thus, “without a ‘decision[ ]
of [a] district court[ ],’ . . . we lack jurisdiction to proceed any further.” Devine v.
Walker, 984 F.3d 605, 608 (8th Cir. 2020) (alterations in original) (citation omitted)
(quoting 28 U.S.C. § 1291). And “[e]xcept where the parties have consented to entry
of judgment by a magistrate judge in a civil case, see 28 U.S.C. § 636(c)(3), an order
of a magistrate judge is not a final decision of a district court that may be appealed
to this court.” United States v. Bevans, 506 F.3d 1133, 1135 (8th Cir. 2007); see
also Fed. R. Civ. P. 72(a) (“A party may not assign as error a defect in the [magistrate
judge’s non-dispositive] order not timely objected to” before the district judge.).
Stated another way, the parties cannot “leapfrog” the district court as they have done
here. Daley v. Marriott Int’l, Inc., 415 F.3d 889, 893 n.9 (8th Cir. 2005) (quoting
Pagano v. Frank, 983 F.2d 343, 346 (1st Cir. 1993)).

       O’Laughlin argues the parties implicitly consented to having the magistrate
judge decide the motions at hand. But the parties’ consent does not save this appeal.
Parties may consent to having a magistrate judge conduct any civil proceeding when
the magistrate judge is “specially designated to exercise such jurisdiction by the
district court[.]” 28 U.S.C. § 636(c)(1). Here, the district court did not specially
designate the magistrate judge to exercise such jurisdiction. See Hill v. City of Seven
Points, 230 F.3d 167, 169 (5th Cir. 2000) (holding “more is needed to satisfy
                                          -3-
§ 636(c)’s ‘special designation’ requirement” than “the initial order of reference for
a magistrate judge to rule on matters pursuant to § 636(b)(1)”); see also Ashker v.
Newsom, 968 F.3d 975, 984 (9th Cir. 2020) (holding local rules outlining magistrate
judge authority were not “special designation”). Thus, we have no jurisdiction over
this appeal.

                                  III. Conclusion

       For the reasons set forth herein, we dismiss O’Laughlin’s appeal for lack of
jurisdiction. 1
                       ______________________________




      1
       Because the appeal is dismissed for lack of jurisdiction, our order to show
cause why the briefs and addendum in this appeal should not be unsealed is
discharged.
                                      -4-